 



As Amended on September 21, 2006
THE BISYS GROUP, INC.
2006 Employee Stock Purchase Plan
     Section 1. Purpose. The purpose of The BISYS Group, Inc. 2006 Employee
Stock Purchase Plan (the “Plan”) is to promote the interests of The BISYS Group,
Inc., a Delaware corporation (the “Company”) and any Subsidiary thereof (as
hereinafter defined), and its stockholders by providing an opportunity to
certain current employees of the Company or any Subsidiary thereof to purchase
Common Stock of the Company. By encouraging such stock ownership, the Company
seeks to attract, retain and motivate such employees and to encourage such
employees to devote their best efforts to the business and financial success of
the Company. It is intended that the Plan qualify as an “employee stock purchase
plan” under Section 423 of the Internal Revenue Code of 1986, as amended (the
“Code”). The provisions of the Plan shall be construed so as to extend and limit
participation in a manner consistent with the requirements of Section 423.
     Section 2. Definitions. For purposes of this Plan, the following terms used
herein shall have the following meanings, unless a different meaning is clearly
required by the context.
     2.01. “Base Pay” shall be determined as the annualized base salary rate as
of September 10, 2006 for a salaried Employee or the hourly rate as of
September 10, 2006 of an hourly Employee multiplied by the estimated number of
regularly scheduled hours of work per week for such Employee as of September 10,
2006 and annualized. The calculation of Base Pay shall be made without regard to
payments for overtime, shift premium, bonuses and other special payments,
commissions and other incentive payments. The foregoing notwithstanding, “Base
Pay” for employees compensated on a commission-only basis, shall be considered
to be $100,000 solely for purposes of the Plan.
     2.02. “Board of Directors” shall mean the Board of Directors of the
Company.
     2.03. “Committee” shall mean the committee of the Board of Directors
referred to in Section 5 hereof.
     2.04. “Common Stock” shall mean the Common Stock, $.02 par value, of the
Company.
     2.05. “Eligibility Date” shall mean October 10, 2006.
     2.06. “Employee” shall mean any person, including an officer of the Company
or an officer or director of a Subsidiary of the Company, who is customarily
employed on a full-time or part-time basis by the Company or a Subsidiary of the
Company and is regularly scheduled to work at least 20 hours per week.
     2.07. “Offering” shall have the meaning described in Section 4.01.
     2.08. “Option” shall mean any option to purchase Common Stock granted to an
Employee pursuant to this Plan.
     2.09. “Participant” shall mean any Employee that is eligible to participate
in the Plan and who elects to participate in the Plan.
     2.10. “Parent of the Company” shall have the meaning set forth in Section
424(e) of the Code.
     2.11. “Subsidiary of the Company” shall have the meaning set forth in
Section 424(f) of the Code.
     Section 3. Eligibility and Participation. The following provisions shall
govern the eligibility of Employees to participate in the Plan.

Page 1 of 6



--------------------------------------------------------------------------------



 



     3.01. Initial Eligibility. Any Employee who shall have completed one
(1) month of employment as of October 10, 2006 (including, for Employees who
become Employees by virtue of an Acquisition, employment with the acquired
company) shall be eligible to participate in the Offering.
     3.02. Restrictions on Participation. Notwithstanding any provisions of the
Plan to the contrary, no Employee shall be granted an Option under the Plan:
          (a) If, immediately after such grant, such Employee would own stock
possessing 5% or more of the total combined voting power or value of all classes
of stock of any of the Company, a Subsidiary of the Company or the Parent of the
Company, such ownership to be determined by applying the rules of Section 424(d)
of the Code and treating stock which the Employee may purchase under outstanding
options as stock owned by the Employee; or
          (b) Which would permit his rights to purchase stock under the Plan
(and under any other plans of the Company qualifying under Section 423 of the
Code) to accrue at a rate which exceeds $25,000 based on the fair market value
of a share of Common Stock on the date of grant during calendar year 2006 (or
2005, if applicable); notwithstanding the foregoing, the Employee’s right to
purchase stock in 2006 under the 2005 Employee Stock Purchase Plan shall first
be applied against the $25,000 limit for 2005 and shall not be applied against
the $25,000 limit for 2006 unless (and only to the extent that) the Employee
exceeds the $25,000 limit for 2005); or
          (c) If the exercise of such Option would result in the Employee
acquiring a cumulative total of more than 2,500 shares of Common Stock under the
Plan.
     3.03. Commencement of Participation. An eligible Employee may become a
Participant in the Plan by completing an authorization for a payroll deduction
on the form provided by the Company and filing it with the Company on or before
the date set therefor. Payroll deductions shall be made from a Participant’s
Base Pay and shall commence on the first regularly scheduled payday after the
Eligibility Date where practicable and shall terminate on the last regularly
scheduled payday on or before December 31, 2006, unless sooner terminated by the
Participant pursuant to Section 9.01.
     Section 4. Common Stock Subject to the Plan.
     4.01. Number of Shares. The total number of shares of Common Stock for
which Options may be granted under this Plan shall not exceed in the aggregate
eight hundred thousand (800,000) shares of Common Stock. The Plan will be
implemented by an Offering of shares of Common Stock (the “Offering”). The
Offering shall begin on October 10, 2006 and shall terminate on December 31,
2006.
     4.02. Reissuance. The shares of Common Stock that may be subject to Options
granted under this Plan may be either authorized and unissued shares or shares
reacquired at any time and now or hereafter held as treasury stock, as the
Committee may determine. In the event that any outstanding Option expires or is
terminated for any reason, the shares allocable to the unexercised portion of
such Option may again be subject to an Option granted under this Plan.
     Section 5. Administration of the Plan.
     5.01. Committee. The Plan shall be administered by a committee (the
“Committee”), which shall be established by the Board of Directors and shall
consist of no less than two persons. All members of the Committee shall be
“Non-Employee Directors” within the meaning of Rule 16b-3 under the Securities
Exchange Act of 1934. The Committee shall be appointed from time to time by, and
shall serve at the pleasure of, the Board of Directors.
     5.02. Interpretation. The Committee shall be authorized (i) to interpret
the Plan and decide any matters arising thereunder and (ii) to adopt such rules
and regulations, consistent with the provisions of the Plan, as it may deem
advisable to carry out the purpose of this Plan.

Page 2 of 6



--------------------------------------------------------------------------------



 



     5.03. Finality. The interpretation and construction by the Committee of any
provision of the Plan, any Option granted hereunder or any agreement evidencing
any such Option shall be final and conclusive upon all parties.
     5.04. Voting by Committee Members. Only members of the Committee shall vote
on any matter affecting the administration of the Plan or the granting of
Options under the Plan.
     5.05. Expenses, Etc. All expenses and liabilities incurred by the Board of
Directors or the Committee in the administration of the Plan shall be borne by
the Company. The Committee may employ attorneys, consultants, accountants or
other persons in connection with the administration of the Plan. The Company,
and its officers and directors, shall be entitled to rely upon the advice,
opinions or valuations of any such persons. No member of the Board of Directors
or the Committee shall be liable for any action, determination or interpretation
taken or made in good faith with respect to the Plan or any Option granted
hereunder.
     Section 6. Payroll Deductions.
     6.01. Amount of Deduction. At the time a Participant files his
authorization for payroll deduction pursuant to Section 3.03, he shall elect to
have deductions made from his pay on each payday during the time he is a
Participant in the Offering at the rate of from 1 to 15% of his Base Pay, or a
pro rata portion thereof in the event an Employee becomes a Participant
following an Acquisition.
     6.02. Participant’s Account; No Interest. All payroll deductions made for a
Participant shall be credited to his account under the Plan. A Participant may
not make any separate cash payment into such account. No interest shall accrue
on amounts credited to a Participant’s account under the Plan, regardless of
whether or not the funds in such account are ultimately used to acquire shares
of Common Stock.
     6.03. Changes in Payroll Deductions. A Participant may discontinue his
participation in the Plan pursuant to Section 9.01, but no other change can be
made during the Offering and, specifically, a Participant may not alter the
amount of his payroll deductions for the Offering.
     6.04. Use of Funds. All payroll deductions received or held by the Company
under this Plan may be used by the Company for any corporate purpose, and the
Company shall not be obligated to segregate such payroll deductions.
     Section 7. Grant of Option.
     7.01. Terms and Conditions. A description of the terms and conditions of
this Plan shall be made available to the Participants in such form and manner as
the Committee shall approve. Such description shall be consistent with this Plan
and with the treatment of Options as being issued under an “employee stock
purchase plan” under Section 423 of the Code.
     7.02. Number of Option Shares; Pro Rata Allocation.
     (a) On the Eligibility Date, each Participant shall be deemed to have been
granted an Option, subject to the limitations of Section 3.02, to purchase a
maximum number of shares of Common Stock equal to the number obtained by
dividing $25,000 by the fair market value of a share of Common Stock of the
Company on the Eligibility Date, based upon the closing price of the Common
Stock on the New York Stock Exchange on the last trading day immediately
preceding the Eligibility Date, such number then multiplied by 0.5 if the
Eligibility Date is on or after October 1, 2006; provided, however, that in no
event shall the total number of shares of Common Stock for which Options are
granted exceed 800,000 shares.
     (b) If the total number of shares of Common Stock for which Options would
have been granted pursuant to

Page 3 of 6



--------------------------------------------------------------------------------



 



Section 7.02(a) would have exceeded 800,000 shares (absent the proviso to that
section), the Company shall make a pro rata allocation of the Options available
for grant in as nearly a uniform manner as shall be practicable and as it shall
determine to be equitable.
     7.03. Option Price. The Option price per share of Common Stock subject to
an Option shall be the lower of:
     (a) 85% of the fair market value of a share of Common Stock of the Company
on the Eligibility Date for such Participant, based upon the closing price of a
share of Common Stock on the New York Stock Exchange on the last trading day
immediately preceding the Eligibility Date; and
     (b) 85% of the fair market value of a shares of Common Stock subject to the
Option on the last trading day of calendar year 2006, based upon the last sale
price of a share of Common Stock on the New York Stock Exchange on that date.
     7.04. Fair Market Value. For purposes of this Plan, the fair market value
per share of Common Stock as of any day shall mean the last sale price as
reported on the New York Stock Exchange on such day or, if such day is not a
trading day, the last preceding trading day. If at any time the Common Stock is
not reported on the New York Stock Exchange, the fair market value of the shares
of Common Stock subject to an Option on the date the Option is granted shall be
the fair market value thereof determined in good faith by the Board of
Directors.
     7.05. Interest in Option Stock. A Participant shall have no interest in
shares of Common Stock covered by his Option until such Option has been
exercised.
     7.06. Transferability. Neither payroll deductions credited to a
Participant’s account nor Options shall be transferable otherwise than by will
or the laws of descent and distribution, and, during an Optionee’s lifetime, an
Option shall be exercisable only by the Optionee.
     7.07 Tax Withholding. In the event that the Company or any Parent or
Subsidiary of the Company is required to withhold any Federal, state or local
taxes in respect of any compensation income realized by the Participant as a
result of any “disqualifying disposition” of any shares of Common Stock acquired
upon exercise of an Option granted hereunder, the Company shall be entitled to
deduct from any payments of any kind otherwise due to such Participant the
aggregate amount of such Federal, state or local taxes required to be so
withheld or, if such payments are insufficient to satisfy such Federal, state or
local taxes, such Participant will be required to pay to the Company, or make
other arrangements satisfactory to the Company regarding payment to the Company
of, the aggregate amount of any such taxes. All matters with respect to the
total amount of taxes to be withheld in respect of any such compensation income
shall be determined by the Committee in its sole discretion.
     Section 8. Exercise of Options.
     8.01. Automatic Exercise. Unless a Participant gives written notice to the
Company of withdrawal pursuant to Section 9.01, his Option to acquire Common
Stock with payroll deductions made during any Offering will be deemed to have
been exercised automatically on December 31, 2006 for the purchase of the number
of shares of Common Stock which the accumulated payroll deductions in his
account at that time will purchase at the applicable Option price (but not in
excess of the number of shares of Common Stock for which Options have been
granted to the Employee pursuant to Section 7.02), and any excess in his account
at that time will be returned to him.
     8.02. Fractional Shares. Fractional shares will be issued under the Plan.
     8.03. Delivery of Stock. As promptly as practicable after December 31,
2006, the Company will deliver to each Participant, in such Participant’s name,
the shares of Common Stock purchased upon exercise of such Participant’s Option.
Such issuances shall be in “book entry” form. No shares of Common Stock issued
under the Plan may be certificated prior to January 1, 2007.

Page 4 of 6



--------------------------------------------------------------------------------



 



     Section 9. Withdrawal.
     9.01. In General. A Participant may withdraw all payroll deductions
credited to his account under the Plan at any time by giving written notice to
the Company. All of the Participant’s payroll deductions credited to his account
will be paid to him within 30 days after receipt of his notice of withdrawal,
and no further payroll deductions will be made from his pay; provided, that, the
Participant gives notice of withdrawal sufficiently prior to the next scheduled
payroll deduction.
     9.02. Cessation of Employee Status. In the event a Participant shall cease
to be an Employee, as defined in Section 2.05, for any reason, other than as a
result of his death, the payroll deductions credited to his account will be
returned to him.
     9.03. Termination Due to Death. In the event a Participant shall cease to
be an Employee, as defined in Section 2.05, by reason of his death, his legal
representative shall have the right to elect, by written notice given to the
Executive Vice President of Human Resources of the Company prior to December 31,
2006 either:
     (a) To withdraw all of the payroll deductions credited to the Participant’s
account under the Plan, or
     (b) To exercise the Participant’s Option granted under Section 7.02 for the
purchase of shares of Common Stock on December 31, 2006 for the purchase of the
number of shares of Common Stock which the accumulated payroll deductions in the
Participant’s account will purchase at the applicable Option price, and any
excess in such account will be returned to the Participant’s legal
representative.
     In the event that no such written notice of election shall be duly received
by the office of the Executive Vice President of Human Resources of the Company,
the Participant’s legal representative shall automatically be deemed to have
elected, pursuant to paragraph (b), to exercise the Participant’s Option.
     Section 10. Adjustments.
     (a) In the event that after the adoption of the Plan by the Board of
Directors, the outstanding shares of the Company’s Common Stock shall be
increased or decreased or changed into or exchanged for a different number or
kind of shares of stock or other securities of the Company or of another
corporation through reorganization, merger or consolidation, recapitalization,
reclassification, stock split, split-up, combination or exchange of shares or
declaration of any dividends payable in Common Stock, the Board of Directors
shall appropriately adjust (i) the number of shares of Common Stock (and the
Option price per share) subject to the unexercised portion of any outstanding
Option; provided, however, that the limitations of Section 424 of the Code shall
apply with respect to such adjustments; (ii) the number of shares of Common
Stock for which Options may be granted under this Plan, as set forth in
Section 4.01 hereof, and such adjustment shall be effective and binding for all
purposes of this Plan.
     (b) Notwithstanding the foregoing, in the event of (i) any offer to holders
of the Company’s Common Stock generally relating to the acquisition of their
shares, including, without limitation, through purchase, merger or otherwise, or
(ii) any transaction generally relating to the acquisition of substantially all
of the assets or business of the Company, the Board of Directors may make such
adjustment as it deems equitable in respect of outstanding Options including,
without limitation, the revision or cancellation of any outstanding Options. Any
such determination by the Committee shall be effective and binding for all
purposes of this Plan.
     Section 11. Effect of the Plan on Employment Relationship. Neither this
Plan nor any Option granted hereunder to a Participant shall be construed as
conferring upon such Participant any right to continue in the employ of the
Company or any Subsidiary as the case may be, or limit in any respect the right
of the Company or any Subsidiary to terminate such Participant’s employment or
other relationship with the Company or any Subsidiary, as the case may be, at
any time.

Page 5 of 6



--------------------------------------------------------------------------------



 



     Section 12. Amendment of the Plan. The Board of Directors may amend the
Plan from time to time as it deems desirable; provided, however, that, without
the approval of the holders of a majority of the outstanding stock of the
Company entitled to vote thereon at a meeting, the Board of Directors may not
amend the Plan (i) to increase materially the benefits accruing to Participants
under the Plan, (ii) to increase materially (except for increases due to
adjustments in accordance with Section 10 hereof) the aggregate number of shares
of Common Stock for which Options may be granted hereunder or (iii) to modify
materially the requirements as to eligibility for participation in the Plan.
     Section 13. Termination of the Plan. The Board of Directors may terminate
the Plan at any time. Unless the Plan shall theretofore have been terminated by
the Board of Directors, the Plan shall terminate one year after its effective
date. No Option may be granted hereunder after termination of the Plan. The
termination or amendment of the Plan shall not alter or impair any rights or
obligations under any Option theretofore granted under the Plan.
     Section 14. Effective Date of the Plan. This Plan has received approval by
the holders of the majority of the Common Stock present and represented the
Company’s 2005 annual meeting of the shareholders held on June 13, 2006 and
shall be effective as of October 10, 2006

Page 6 of 6